Citation Nr: 0511354	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for dental disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from June 1976 to July 
1994 has been verified.  There is more than one year and ten 
months of prior active service recorded on his DD Form 214.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Board remanded this case to the RO in May 2004.  The 
veteran was present at a Board hearing held in August 2004 at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript (T) of the hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran did not appeal the RO rating decision in 
February 1995 that denied service connection for a disability 
of the right knee.

2.  Evidence submitted since the February 1995 rating 
decision regarding right knee cumulative and by itself, or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim; this evidence does not raise a reasonable possibility 
of substantiating the claim.  

3.  The record does not contain any competent medical 
evidence showing a current diagnosis of a disability of the 
left knee or the back.

4.  Diabetes mellitus was initially reported many years after 
military service and there is no competent medical evidence 
linking the veteran's diabetes mellitus to his military 
service on any basis. 

5.  The veteran brought a timely appeal to the Board on the 
issue of service connection for a dental disability, which 
the RO had considered and denied in December 2002.

6.  At the Board hearing in August 2004, prior to the Board 
entering a decision in the appeal, the veteran withdrew the 
issue of service connection for a dental disability from 
appellate consideration.


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1995 rating 
decision wherein the RO denied entitlement to service 
connection for a right knee disability is not new and 
material, and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d), 
20.1103 (2004).

2.  A disability of the left knee was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

3.  A disability of the back was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

4.  Diabetes mellitus was not incurred in or aggravated by 
service and it may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).  

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of the issue of entitlement to service 
connection for a dental disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003); and as amended effective April 18, 
2003, 68 Fed. Reg. 13236-13237 (Mar. 19, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO received the veteran's initial VA compensation 
application in August 1994 wherein he sought to establish 
service connection for several disorders, including a knee 
problem and a neck problem, which he reported having an onset 
in 1980 and 1988, respectively.  The service medical records 
showed knee complaints mainly on the right side being noted 
in 1991 and 1992 with bilateral patellofemoral syndrome 
reported in August 1992.  There were references to back 
strain on one occasion in late 1988, upper back pain in mid 
1990 and again in 1992.   The separation examination in July 
1994 showed a reference to recurrent back pain with regard to 
the spine.  The lower extremities were reported as normal.  
The medical history of recurrent back pain was explained as a 
five-year history of recurrent high back pain.  The 
laboratory analysis showed serum glucose was 83 MG/DL 
(Reference range 65-105).  The urinalysis was reported as 
negative for sugar on this examination and earlier physical 
examinations in 1980, 1985 and 1991.  The laboratory analysis 
showed serum glucose was 92 and 89 MG/DL in February 1993, 90 
MG/DL in August 1991, and 101 MG/DL in April 1994 (Reference 
range 55/65-105).  

The initial VA examination in November 1994 noted a history 
of falling on the knees in 1992 and knee sprain on 
ambulation, and a history of neck problems since 1989.  The 
X-ray of the cervical spine was read as showing no 
abnormality in alignment of the vertebral bodies or structure 
of the anterior and posterior vertebral elements.  The X-rays 
of the knees were read as showing no fracture, subluxation or 
bony structural abnormality of the left knee.  There was an 
exostosis of the posterior inferior aspect of the right 
patella.  The diagnosis included arthralgia of both knees and 
no residual from neck problems.  The November 1994 
examination also showed the urinalysis was negative for 
glucose and the serum glucose was 91 mg/dL (Reference range 
73-110 mg/dL).

The RO issued a rating decision in February 1995 that denied 
service connection for right knee condition and a neck 
condition.  The rating board noted the service medical record 
references to the neck and the right knee and current 
examination finding there was no evidence of a chronic 
condition for the right knee or evidence of treatment for any 
neck condition other than keloid.  The RO issued notice in 
February 1995.

VA examinations in February and December 1996 were 
unremarkable except for the veteran's report on the December 
examination that his "knee hurts".  No objective findings 
were reported for either knee.  The examiner made the entry 
"WNL" next to the section designated for objective 
findings.  

In May 2002, the RO received the veteran's application to 
"open" his claim for service connection for conditions that 
included diabetes, a back condition and the knees.  He 
supported the claims with VA treatment records variously 
dated from 1999 to 2002 that were pertinently unremarkable 
except for blood and urine analysis early in 2000 showing 
elevated urine and serum glucose and clinical record 
references to noninsulin dependent diabetes mellitus.  The 
record of treatment through a military provider beginning in 
1995 is essentially unremarkable except for an August 25, 
1995 serum glucose of 120 MG/DL (Reference range 65-105) and 
elevated readings on subsequent evaluations beginning in 
February 1999, with no reference to diabetes until early in 
2000.  The VA examiner in November 2002 noted nothing 
regarding any disability at issue.

At the Board hearing, the veteran recalled that, during 
military service, he was told of being a borderline diabetic 
and taking medication for diabetes since then (T 4-8).  He 
recalled being treated for a back problem in the early 1980's 
and went back to duty but had problems with his back 
thereafter (T 10-13).  Regarding the knees, he recalled 
injuring the right knee in physical training and being 
treated and sustaining a left knee injury in subsequent 
training (T 15-17).  He stated the VA treated him for his 
pain problems for knees and the back but that is not on a 
regular basis, as he goes mostly for his diabetes (T 20-22).  

The veteran submitted service medical records after the Board 
hearing that were essentially duplicates of original service 
medical records on file or were not directed to specific 
disabilities at issue.  


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it 

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable in this case because the veteran's claim to reopen 
regarding the right knee was filed after the effective date 
of the amendment; specifically he filed his claim in May 
2002.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for diabetes mellitus if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2004).


Analysis
Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board is satisfied that all necessary development has 
been completed.  The VCAA requires that VA notify the 
claimant and the claimant's representative of any 
information and medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  VA must also advise a claimant as to which 
evidence the claimant must supply, which evidence VA will 
obtain on his or her behalf and provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In the present case, the December 2002 rating decision, the 
February 2003 Statement of the Case and the March 2003 
Supplemental Statement of the Case collectively cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied the claims.  

In addition, in September 2002 and November 2002, the RO sent 
letters to the appellant that together explain the expanded 
VA notification and duty to assist obligations under the VCAA 
for all appeal issues.  In particular, the letters advised 
him of the evidence needed to substantiate his claims and 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letter further explained that the RO would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the appellant 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made after the RO 
issued a VCAA notice letters.  Thus there is no timing 
deficiency.  The timing of the VCAA notification letters did 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran was provided with the requisite notice and an 
adequate opportunity to provide evidence and argument to 
support the claims.  In fact the record remained open after 
the Board hearing to receive additional evidence discussed at 
the hearing.  There was no request to keep the record open 
longer after duplicate service records were submitted.  
Furthermore there was no request for assistance to obtain 
specified records that presumably would support the claim.  
Thus the Board finds that the duty to assist has been met and 
that there is no further probative evidence outstanding that 
is relevant to any issue at hand.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; (3) inform the 
claimant of the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the VCAA notice letter does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  As the Board has noted, the 
appellant has been afforded opportunities to submit 
additional evidence.  Consequently, in the context of the 
entire record, the content requirements for a VCAA notice 
have been amply satisfied and that any error in not providing 
a timely notice to the appellant covering all content 
requirements is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, the requirements of the VCAA have been satisfied 
and further remand of the appeal for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  


New & Material Evidence

The December 2002 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board. Therefore, regardless of 
the RO's action, the Board must initially address the 
question of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a right knee disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a).  In this case, the amended 
definition of new and material evidence does apply to the 
veteran's claim, which was received at the RO in 2002.  For 
the reasons set forth below, the Board finds that new and 
material evidence has not been submitted and that the claim 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board notes the current claim was not specific to the 
neck, and it was not implied as a part of the claim for the 
back, so there is no need to apply finality analysis beyond 
the claim for service connection of a disability of the right 
knee.  

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  The basis of the prior final denial 
was that there was there was no diagnosis of a disability of 
the right knee.  Additional medical evidence has been 
associated with the claims file since the February 1995 RO 
decision, and this additional evidence is clearly not new and 
material because there is no reference in any of the medical 
records to a current disability of the right knee.  Thus 
there is no competent medical evidence showing that the 
veteran has any disability of the right knee of some sort 
that is an active problem.  A right knee disability not 
previously accounted for either by history or mentioned 
otherwise but not formally diagnosed is not shown.  

The Board must also observe that the CAVC has held that pain 
per se is not a chronic acquired disability upon which to 
predicate a grant of service connection.  Sanchez-Benitez, 13 
Vet. App. 282 (1999).  Arthralgia is defined as pain in a 
joint.  Dorland's Illustrated Medical Dictionary, 140 (28th 
ed. 1994).  The additional evidence associated with the 
claims file since the 1994 RO decision is clearly not new and 
material.  Furthermore, the veteran has not identified any 
medical professional who has expressed an opinion that he has 
a right knee disability related to military service on any 
basis.  He essentially stated he had pain complaints but 
nothing he stated or alluded to at the hearing appeared to 
offer information not apparent from the VA treatment 
documented in the record or military treatment beginning in 
1995.

Thus, the possibility that he has a chronic disability of the 
right knee and, if so, that it is associated with service, is 
not substantiated by any competent evidence.  The Board's 
application of the amended criteria permits the conclusion 
that the additional evidence submitted in support of the 
veteran's claim does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence submitted by the veteran is essentially cumulative.

As new and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a right knee disability, the Board has no 
alternative but to deny the veteran's claim.  38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 3.159, 3.160(d), 20.302, 20.1103 (2004).

Left Knee Disability, Back Disability & Diabetes Mellitus

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence), 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board's review of the evidentiary record discloses that 
the veteran does not satisfy any of the requirements to 
prevail on a claim of entitlement to service connection for a 
left knee disability and a back disability.  The Board must 
observe that the record is negative for any evidence or 
finding of a chronic acquired disorder to account for the 
left knee and back pain he complains of.  After a careful 
review of the record, the Board is of the opinion that the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  The CAVC has held that 
Congress specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired disorder of the left knee 
or the back, much less a competent medical opinion linking 
such disorder to service on any basis.  The only support for 
this claim is found in the veteran's statements on file.  He 
is not qualified to render a medical diagnosis or a medical 
opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board acknowledges that the veteran may have joint pain; 
however, the CAVC has held that pain per se is not a chronic 
acquired disability upon which to predicate a grant of 
service connection.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Moreover the veteran testified that he had 
not been told he had such pain related to any disability 
linked to military service.  

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection for diabetes 
mellitus, as the record shows he has a medical diagnosis of 
the disability.  He does not satisfy the other requirements 
for prevailing on a claim for direct service connection or 
secondary service connection.  

In this regard, there is no competent evidence of incurrence 
or aggravation of diabetes mellitus in service.  The 
veteran's basic contentions, as reflected in his testimony 
are that his diabetes was initially manifested during 
military service.  There is no competent and probative 
medical opinion of record, VA or non-VA, which relates the 
veteran's diabetes mellitus to military service on any basis, 
and the veteran has not advised the Board that such an 
opinion exists.  Moreover, the VCAA duty to assist regarding 
the necessity of a medical examination/opinion did not attach 
where a veteran simply relates disorders to military service 
or a service-connected disability and there is no medical 
opinion relating them to service or other competent evidence 
he suffered an event or injury that may be associated with 
symptoms he reported.  See Duenas v. Principi, 18 Vet. App. 
514, 519-20 (2004).  In addition, the veteran was asked to 
provide evidence of service in Vietnam during the Vietnam 
era, as his service records did not show he had service 
during that period.  He did not submit such evidence which 
could have been material regarding the claim of service 
connection for diabetes mellitus, had he established such 
service.

As the Board noted earlier, there are is no competent 
evidence of a current disability of the left knee or the back 
and no medical opinion relating the veteran's diabetes to his 
service.  Nor does any evidence establish the initial 
manifestations of diabetes during the first post-service 
year.  He is not competent to address causation or etiology 
of his diabetes mellitus.  Espiritu, supra.  Nor did the 
veteran submit any competent evidence after the Board hearing 
that was directed to establishing service connection although 
the record was kept open for this purpose.

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a disability of the 
left knee, the back or diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


Dental Disorder

The relevant facts, briefly stated, reflect that in response 
to his claim for service connection for a dental disability 
in May 2002, the RO issued a decision in December 2002 that 
denied the claim.  The notice letter was issued in December 
2002.  The RO received his notice of disagreement (NOD) in 
December 2002 and issued a statement of the case (SOC) to the 
veteran in February 2003.  The RO received the VA Form 9 in 
March 2003.

The veteran and his representative were present at the August 
2004 Board hearing.  It was noted that prior to the hearing 
the veteran and his representative indicated that the appeal 
of the issue of service connection for a dental disability 
would be withdrawn at this time (T 3-4).  

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  

The recent amendment provided in essence that withdrawal may 
be made by the appellant or by his or her authorized 
representative, and modified the provision in the former 
regulation that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2004).  VA stated that the amendment is 
intended to remove an unnecessary restriction on who may 
withdraw an appeal to the Board and to clarify appeal 
withdrawal procedures.  See 68 Fed. Reg. at 13236.  In any 
event that amendment does not warrant a different 
disposition given the facts of this case.

At the August 2004 Board hearing the appellant and his 
representative informed the undersigned Acting Veterans Law 
Judge that the issue of service connection for a dental 
disability was being withdrawn.  Therefore, there remain no 
allegations of error of fact or law for appellate 
consideration regarding this matter.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed as to the foregoing claim without prejudice.  

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) holding the VCAA is not applicable where it 
could not affect a pending matter or could have no 
application as a matter of law.  The regulatory amendments 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).




ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a right knee disability not having 
been submitted, the appeal is denied.

Service connection for a left knee disability is denied.

Service connection for a back disability is denied

Service connection for diabetes mellitus is denied.

The appeal of the issue of entitlement to service connection 
for a dental disability is dismissed.



	                     
______________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


